UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-14764 Cablevision Systems Corporation 11-3415180 Delaware 1111 Stewart Avenue Bethpage, New York11714 (516) 803-2300 1-9046 CSC Holdings, LLC 27-0726696 Delaware 1111 Stewart Avenue Bethpage, New York11714 (516) 803-2300 Indicate by check mark whether the Registrants (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrants were required to file such reports), and (2) have been subject to such filing requirements for the past 90 days. Cablevision Systems Corporation Yes x No o CSC Holdings, LLC Yes x No o Indicate by check mark whether the Registrants have submitted electronically and posted on their corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrantswere required to submit and post such files). Yes x No o Indicate by check mark whether each Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Exchange Act Rule 12b-2). Large accelerated filer Accelerated filer Non-accelerated filer Smaller Reporting Company Cablevision Systems Corporation Yes x No o Yes o No x Yes o No x Yes o No x CSC Holdings, LLC Yes o No x Yes o No x Yes x No o Yes o No x Indicate by check mark whether the Registrants are shell companies (as defined in Rule 12b-2 of the Exchange Act). Cablevision Systems Corporation Yes o No x CSC Holdings, LLC Yes o No x Number of shares of common stock outstanding as of April 30, 2012: Cablevision NY Group Class A Common Stock- Cablevision NY Group Class B Common Stock- CSC Holdings, LLC Interests of Member- CSC Holdings, LLC meets the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and is therefore filing this Form with the reduced disclosure format applicable to CSC Holdings, LLC. CABLEVISION SYSTEMS CORPORATION AND SUBSIDIARIES FORM 10-Q TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements of Cablevision Systems Corporation and Subsidiaries Condensed Consolidated Balance Sheets - March 31, 2012 and December 31, 2011 (unaudited) 2 Condensed Consolidated Statements of Income - Three Months Ended March 31, 2012 and 2011 (unaudited) 4 Condensed Consolidated Statements of Comprehensive Income - Three Months Ended March 31, 2012 and 2011 (unaudited) 5 Condensed Consolidated Statements of Cash Flows - Three Months Ended March 31, 2012 and 2011 (unaudited) 6 Financial Statements of CSC Holdings, LLC and Subsidiaries Condensed Consolidated Balance Sheets - March 31, 2012 and December 31, 2011 (unaudited) 7 Condensed Consolidated Statements of Income - Three Months Ended March 31, 2012 and 2011 (unaudited) 9 Condensed Consolidated Statements of Comprehensive Income - Three Months Ended March 31, 2012 and 2011 (unaudited) 10 Condensed Consolidated Statements of Cash Flows - Three Months Ended March 31, 2012 and 2011 (unaudited) 11 Combined Notes to Condensed Consolidated Financial Statements (unaudited) 12 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk 57 Item 4. Controls and Procedures 59 PART II. OTHER INFORMATION Item 1. Legal Proceedings 59 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 60 Item 6. Exhibits 60 SIGNATURES 61 Table of Contents PART I. FINANCIAL INFORMATION This Quarterly Report on Form 10-Q for the period ended March 31, 2012 is separately filed by Cablevision Systems Corporation ("Cablevision") and CSC Holdings, LLC ("CSC Holdings" and collectively with Cablevision and their subsidiaries, the "Company", "we", "us" or "our"). This Quarterly Report contains statements that constitute forward-looking information within the meaning of the Private Securities Litigation Reform Act of 1995.In this Quarterly Report there are statements concerning our future operating results and future financial performance.Words such as "expects", "anticipates", "believes", "estimates", "may", "will", "should", "could", "potential", "continue", "intends", "plans" and similar words and terms used in the discussion of future operating results and future financial performance identify forward-looking statements.Investors are cautioned that such forward-looking statements are not guarantees of future performance or results and involve risks and uncertainties and that actual results or developments may differ materially from the forward-looking statements as a result of various factors.Factors that may cause such differences to occur include, but are not limited to: ● the level of our revenues; ● competition for subscribers from existing competitors (such as telephone companies and direct broadcast satellite ("DBS") distributors) and new competitors (such as high-speed wireless providers) entering our franchise areas; ● demand for our video, high-speed data and voice services, which are impacted by competition from other services and the other factors discussed herein; ● the cost of programming and industry conditions; ● changes in the laws or regulations under which we operate; ● the outcome of litigation and other proceedings, including the matters described in Note 12 of the combined notes to our condensed consolidated financial statements; ● general economic conditions in the areas in which we operate; ● the state of the market for debt securities and bank loans; ● demand for advertising in our newspapers along with subscriber and single copy outlet sales demand for our newspapers; ● the level of our capital expenditures; ● the level of our expenses; ● future acquisitions and dispositions of assets; ● market demand for new services; ● demand for advertising inventory; ● the tax-free treatment of the MSG Distribution and the AMC Networks Distribution (each as defined herein); ● whether pending uncompleted transactions, if any, are completed on the terms and at the times set forth (if at all); ● other risks and uncertainties inherent in the cable television, newspaper publishing businesses, and our other businesses; ● financial community and rating agency perceptions of our business, operations, financial condition and the industries in which we operate; and ● the factors described in our filings with the Securities and Exchange Commission, including under the sections entitled "Risk Factors" and "Management's Discussion and Analysis of Financial Condition and Results of Operations" contained therein. We disclaim any obligation to update or revise the forward-looking statements contained herein, except as otherwise required by applicable federal securities laws. 1 Table of Contents CABLEVISION SYSTEMS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) March31, December31, ASSETS Current Assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, trade (less allowance for doubtful accounts of $15,290 and $14,907) Prepaid expenses and other current assets Amounts due from affiliates Deferred tax asset Investment securities pledged as collateral Total current assets Property, plant and equipment, net of accumulated depreciation of $9,374,807 and $9,221,694 Other receivables Investment securities pledged as collateral Derivative contracts - Other assets Amortizable intangible assets, net of accumulated amortization of $128,525 and $115,043 Indefinite-lived cable television franchises Other indefinite-lived intangible assets Goodwill Deferred financing and other costs, net of accumulated amortization of $82,471 and $81,269 $ $ See accompanying combined notes to condensed consolidated financial statements. 2 Table of Contents CABLEVISION SYSTEMS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (cont'd) (In thousands, except share and per share amounts) (Unaudited) March31, December31, LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities: Accounts payable $ $ Accrued liabilities Amounts due to affiliates Deferred revenue Liabilities under derivative contracts Credit facility debt Collateralized indebtedness Capital lease obligations Notes payable Senior notes Total current liabilities Deferred revenue Liabilities under derivative contracts Other liabilities Deferred tax liability Credit facility debt Collateralized indebtedness Capital lease obligations Notes payable Senior notes and debentures Total liabilities Commitments and contingencies Redeemable noncontrolling interests Stockholders' Deficiency: Preferred Stock, $.01 par value, 50,000,000 shares authorized, none issued - - CNYG Class A common stock, $.01 par value, 800,000,000 shares authorized, 285,073,518 and 281,833,547 shares issued and 217,810,866 and 220,170,261 shares outstanding CNYG Class B common stock, $.01 par value, 320,000,000 shares authorized, 54,137,673 shares issued and outstanding RMG Class A common stock, $.01 par value, 600,000,000 shares authorized, none issued - - RMG Class B common stock, $.01 par value, 160,000,000 shares authorized, none issued - - Paid-in capital Accumulated deficit ) Treasury stock, at cost (67,262,652 and 61,663,lass A common shares) ) ) Accumulated other comprehensive loss ) ) Total stockholders' deficiency ) ) Noncontrolling interest Total deficiency ) ) $ $ See accompanying combined notes to condensed consolidated financial statements. 3 Table of Contents CABLEVISION SYSTEMS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended March 31, 2012 and 2011 (In thousands, except per share amounts) (Unaudited) Revenues, net (including revenues, net from affiliates of $1,957 and $819, respectively) $ $ Operating expenses: Technical and operating (excluding depreciation, amortization and impairments shown below and including charges from affiliates of $45,788 and $44,513, respectively) Selling, general and administrative (net of charges from (to) affiliates of $74 and $(4,697), respectively) Restructuring expense (credits) ) Depreciation and amortization (including impairments) Operating income Other income (expense): Interest expense, net ) ) Gain on investments, net Loss on equity derivative contracts, net ) ) Loss on interest rate swap contracts, net ) ) Miscellaneous, net ) ) Income from continuing operations before income taxes Income tax expense ) ) Income from continuing operations Income from discontinued operations, net of income taxes - Net income Net loss attributable to noncontrolling interests 21 Net income attributable to Cablevision Systems Corporation stockholders $ $ Basic net income per share attributable to Cablevision Systems Corporation stockholders: Income from continuing operations $ $ Income from discontinued operations $
